DEFA14A PROXY STATEMENT PURSUANT TO SECTION 14 (a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the [_] Registrant Check the appropriate box: [_] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_ ] Definitive Proxy Statement [X] Definitive Additional Materials [_] Soliciting Materials under Rule 14a-12 Dreyfus Institutional Cash Advantage Funds - Dreyfus Institutional Cash Advantage Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0- 11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Good (morning, afternoon, evening), my name is (AGENT’S FULL NAME ). May I please speak with (SHAREHOLDER’S FULL NAME) ? (Re-Greet If Necessary) I am calling on a recorded line from D.F. King and Co. regarding your current investment with Dreyfus Institutional Cash Advantage Fund (the “Fund”). You were recently sent proxy materials along with a proxy card or voting instruction form to cast your vote at the Special Meeting of Shareholders scheduled to take place on July 20, 2016. 1. Have you received this information? (Pause for response) If “Yes” or positive response to receiving information: If you’re not able to attend the meeting, I can record your voting instructions by phone. The Fund’s Board has approved the proposal and is recommending a vote “In Favor” ( proceed to #2) . If “No” or negative response to receiving information: We would be happy to resend the information to you. For verification purposes, please state your mailing address. (If address is incorrect, go to “Shareholder states a different address during confirmation”) (If still incorrect, go to “Wrong address given by investor”.) Would you prefer mail or e-mail? (Pause For Response) E-mail: I would be happy to e-mail you the information and, if you’d like, you can reply to the e-mail with your voting instructions and we can process your vote accordingly. You can also e-mail us back with any questions you have, or feel free to contact us at 1-877-478-5047 Monday through Friday between 9:00 AM and 10:00 PM Eastern Time and Saturday between 10:00 AM and 6:00 PM Eastern Time. May I please have your e-mail address? (Pause & record e-mail, read e-mail back to shareholder to confirm) Please allow 24 hours to receive the materials. The e-mail will come from D.F. King and Co. Please check your spam folder if you don’t see our e-mail in your inbox. Once you receive your proxy statement and other materials, if you have any questions, or would like us to take your vote by phone, feel free to contact us at 1-877-478-5047 Monday through Friday between 9:00 AM and 10:00 PM Eastern Time and Saturday between 10:00 AM and 6:00 PM Eastern Time. Thank you for your time and have a good (morning, afternoon, evening) . Mail: We will send the materials to you by mail. Please allow 5 to 7 business days for delivery. Once you receive your proxy statement and other materials, if you have any questions, or would like us to take your vote by phone, feel free to contact us at 1-877-478-5047 Monday through Friday between 9:00 AM and 10:00 PM Eastern Time and Saturday between 10:00 AM and 6:00 PM Eastern Time. Thank you for your time and have a good (morning, afternoon, evening) . 2. Would you like to vote along with the Board’s Recommendation? (Pause For Response) Voting with Board’s Recommendation: (Proceed to Confirmation) If not voting with Board’s recommendation or unsure how to vote: Use appropriate Rebuttal and/or explanation from Fact Sheet and follow up with: Based on this information, would you like to vote “In Favor” along with the Board’s recommendation? (Pause For Response) CONFIRMATION: If we identify any additional accounts you hold in the Dreyfus Institutional Cash Advantage Fund before the meeting takes place, would you like us to vote those accounts in the same manner as well? (Pause For Response) I am recording your (Recap Voting Instructions) . For confirmation purposes: Please state your full name. (Pause – refer to rebuttal if neglects to state middle initial) To ensure that we have the correct address for the written confirmation, please state your full street address. (Pause) (If Wrong address is stated, go to “Shareholder states a different address during confirmation”) (If still incorrect, go to “Wrong address given by investor”) Thank you. You will receive written confirmation of this vote within 3 to 5 business days. Upon receipt, please review and retain for your records. If you should have any questions, please call the toll free number listed on this confirmation. Mr. /Ms. (SHAREHOLDER’S LAST NAME) , your vote is important and your time is greatly appreciated. Thank you and have a good (morning, afternoon, evening.) Shareholder states a different address during confirmation: Our records indicate a different address. Is it possible the account has been registered at a different address? Wrong address given by investor: Mr./Mrs./Ms. (SHAREHOLDER’S LAST NAME) I apologize but the address that you just recited for me doesn’t match our records and, therefore, I can’t take your vote by telephone. Instead, I urge you to complete, sign, date and return your proxy card or voting instruction form at your earliest convenience, or vote your shares by touch-tone telephone or on the Internet by following the instructions provided on your proxy card or voting instruction form. Thank you for your time and have a good (morning, afternoon, evening) . S/h neglects to state middle initial/name suffix/street direction/apartment during confirmation. Our records also show a (middle initial/name suffix/street direction/apartment) . Can you please confirm that as well? “Why do I need to vote?” or “Why is it so important that I vote?” We want to ensure that your shares are represented at the upcoming special meeting of shareholders. If there is a lack of shareholder participation , the meeting might be delayed or adjourned, which may create additional solicitation costs. The Board has approved and is recommending a vote “In Favor”. May I record your vote at this time? Shareholder refuses to vote or give address: I understand you don’t wish to vote at this time, please remember your vote is very important and your time is appreciated. If you change your mind and would like us to assist you in voting by telephone, please call us back toll-free at 1-877-478-5047 Monday through Friday between 9:00 AM and 10:00 PM Eastern Time and Saturday between 10:00 AM and 6:00 PM Eastern Time. You can vote at any time by completing, signing, dating and returning your proxy card or voting instruction form using the postage-paid envelope provided, or by touch-tone telephone or on the Internet by following the instructions provided on your proxy card or voting instruction form. Thank you for your time and have a good (morning, afternoon, evening) . ANSWERING MACHINE SCRIPT: Hello. My name is [ AGENT’S FULL NAME ] and I am calling from D.F. King & Co. regarding your investment in the Dreyfus Institutional Cash Advantage Fund. You should have recently received proxy materials in the mail concerning the Fund’s Special Meeting of Shareholders to be held on July 20, 2016. Your vote is important. Please sign, date and promptly mail your proxy card or voting instruction form in the postage-paid envelope provided. Internet or touch-tone telephone voting also is available. Please follow the instructions provided on your proxy card or voting instruction form. If you have any questions, would like to vote or need new proxy materials, please call D.F. King, which is your Fund’s proxy solicitor, at 1-877-478-5047. Thank you. What are shareholders being asked to vote on? The Proposal To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus Institutional Preferred Money Market Fund (the "Acquiring Fund"), in exchange solely for Hamilton, Administrative and Participant shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets and the assumption by the Acquiring Fund of the Fund's stated liabilities (the "Reorganization"). Hamilton, Administrative and Participant shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed pro rata by the Fund, with holders of its Institutional shares receiving Hamilton shares of the Acquiring Fund, holders of its Administrative shares or Investor shares receiving Administrative shares of the Acquiring Fund and holders of its Participant shares receiving Participant shares of the Acquiring Fund, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust. BOARD OF TRUSTEES UNANIMOUS RECOMMENDATION – FOR How does the Fund’s Board recommend I vote ? As part of the broader set of changes being proposed by Dreyfus for its current money market fund offerings, management of Dreyfus recommended to the Trust’s Board that the Fund be consolidated with the Acquiring Fund. After considering the terms and conditions of the reorganization, the investment objectives and investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios, of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Trust’s Board believ es that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and that the interests of the Fund’s shareholders will not be diluted as a result of the reorganization. How will shareholders benefit from the proposed Reorganization? The Trust’s Board of Trustees believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a larger combined fund that also is managed by Dreyfus. As of March 31, 2016, the Acquiring Fund had approximately $3.7 billion in net assets and the Fund had approximately $17.4 billion in net assets. The Acquiring Fund’s Hamilton shares have the same total annual expense ratio as the Fund’s Institutional shares, the Acquiring Fund’s Administrative shares and Participant shares are estimated to have a slightly lower total annual expense ratio than the corresponding class of shares of the Fund and the Acquiring Fund’s Administrative shares are estimated to have a lower total annual expense ratio than the Fund’s Investor shar es. In addition, the Acquiring Fund, but not the Fund, is subject to a “unitary” management fee. Under the unitary fee structure, Dreyfus pays all of the expenses of the Acquiring Fund, except for the Acquiring Fund’s management fee, fees pursuant to any distribution or shareholder services plan adopted by the Acquiring Fund, and certain other expenses. Accordingly, the Fund’s total expense ratio is more likely to increase than is the total expense ratio of the Acquiring Fund (assuming the same asset levels). Fund shareholders could, therefore, benefit from the Acquiring Fund’s unitary fee structure. The Acquiring Fund also has a comparable performance record to that of the Fund. Past performance information is not available for Administrative shares and Participant shares of the Acquiring Fund, which are new and have been authorized by the Acquiring Trust’s Board to be issued to Fund shareholders in connection with the proposed reorganization. If approved, what will happen to my shares as a result of the Reorganization? You will become a shareholder of Dreyfus Institutional Preferred Money Market Fund, a series of Dreyfus Institutional Preferred Money Market Funds, an open-end investment company managed by The Dreyfus Corporation, on or about August 26, 2016, and will no longer be a shareholder of Dreyfus Institutional Cash Advantage Fund. If you hold Institutional shares of the Fund, you will receive Hamilton shares of the Acquiring Fund, if you hold Administrative shares or Investor shares of the Fund, you will receive Administrative shares of the Acquiring Fund, and if you hold Participant shares of the Fund, you will receive Participant shares of the Acquiring Fund, in each case, with a value equal to the value of your investment in the Fund as of the Closing Date. The Fund will then cease operations and be terminated as a series of Dreyfus Institutional Cash Advantage Funds. Administrative shares and Participant shares of the Acquiring Fund are new and have been authorized by the Acquiring Trust’s Board to be issued to Fund shareholders in connection with the reorganization. What are the principal differences between Institutional shares and Investor shares of the Fund and Hamilton shares and Administrative shares of the Acquiring Fund? The principal differences between Institutional shares of the Fund and Hamilton shares of the Acquiring Fund, and between Investor shares of the Fund and Administrative shares of the Acquiring Fund, are their fee structure and distribution and servicing expenses. The management fee payable by the Acquiring Fund is a “unitary” fee, pursuant to which Dreyfus bears certain expenses of the Acquiring Fund that the Fund bears directly. In addition, Investor shares of the Fund and Hamilton shares and Administrative shares of the Acquiring Fund are each subject to a distribution and service plan adopted pursuant to Rule 12b-1 under the 1940 Act (each, a “Rule 12b
